              Case 2:14-cr-00321-MCE Document 62 Filed 07/14/20 Page 1 of 10

 1 McGREGOR W. SCOTT
   United States Attorney
 2 ANDRÉ M. ESPINOSA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5
   Attorneys for Plaintiff
 6 United States of America

 7                               IN THE UNITED STATES DISTRICT COURT

 8                                   EASTERN DISTRICT OF CALIFORNIA

 9
     UNITED STATES OF AMERICA,                            CASE NO. 2:14-CR-321-MCE
10
                                   Plaintiff,             PARTIES’ JOINT STIPULATION AND ORDER
11                                                        CORRECTING DEFENDANT’S RESTITUTION
                            v.                            OBLIGATION
12
     TASAUNA MURPHY,                                      DATE: July 9, 2020
13
                                                          COURT: Hon. Morrison C. England, Jr.
14                                Defendant.

15

16          This matter is before the Court on the joint request of the parties, and Pursuant to Rule 36 of the
17 Federal Rules of Criminal Procedure, to correct a clerical error in the Judgment arising from an

18 oversight and omission concerning the amount of restitution owed by defendant Tasauna Murphy in

19 connection with her criminal conviction in this matter. The United States of America, by and through its

20 counsel, Assistant U.S. Attorney André M. Espinosa, and defendant Tasauna Murphy (“Murphy”), by
21 and through her counsel Assistant Federal Defender Linda Allison, hereby agree and stipulate as

22 follows:

23          1.      Murphy was originally charged by the U.S. Attorney’s Office for the Middle District of
24 Pennsylvania. She was arrested in the Eastern District of California (this “District”) where she had lived

25 her entire life. Murphy expressed a desire at her initial appearance to resolve this matter in this District,

26 pursuant to Rule 20 of the Federal Rules of Criminal Procedure. The U.S. Attorney’s Offices in both

27 districts agreed and Murphy’s case was transferred here and assigned to this Court. See ECF Nos. 1-9,

28 17, 20, 26, 28. Murphy’s co-defendants were prosecuted in the Middle District of Pennsylvania.


       STIPULATION AND ORDER                              1
30
              Case 2:14-cr-00321-MCE Document 62 Filed 07/14/20 Page 2 of 10

 1           2.     On February 5, 2015, Murphy pleaded guilty to conspiracy to commit access device

 2 fraud, in violation of 18 U.S.C. § 371. ECF No. 40. In her plea agreement, Murphy agreed to pay

 3 restitution ordered by this Court, and agreed that the loss amount resulting from her criminal conduct

 4 exceeded $200,000. See ECF No. 43.

 5           3.     On August 20, 2015, this Court sentenced Murphy to twenty-four months in custody and

 6 imposed a restitution obligation of $206,292.72, due jointly and severally with Francis Nevarez and

 7 Jocelyn Wilson in the related case 3:14-CR-038 in the Middle District of Pennsylvania. See ECF No.

 8 40, 59.

 9           4.     To date, Murphy has made payments totaling approximately $475 toward her restitution

10 obligation.

11           5.     In January 2020, the government learned that, as a result of clerical errors in the

12 calculation supporting the Court’s restitution order, the total restitution amount the Court ordered

13 Murphy to pay to individual victims of her criminal conduct was less than the sum of the itemized

14 individual losses set forth in the Judgment. As a result of those errors, Murphy was ordered to pay less

15 than the total losses associated with her criminal conduct and the amount a similarly situated co-

16 conspirator was ordered to pay.1 See Judgment, attached hereto as Exhibit 1, at pg. 6.

17           6.     The parties stipulate and agree that Pursuant to Rule 36 of the Federal Rules of Criminal

18 Procedure, the Court may correct a clerical error in a judgment arising from an oversight or omission.

19           7.     Accordingly, the parties have corrected three errors identified in the original restitution

20 calculation that result in a net $4.00 increase in Murphy’s total restitution obligation from $206,292.72
21 to $206,296.72. See Paragraph 9, lines 10, 11, and 58. Those corrections also reconcile the erroneous

22 total restitution amount with the itemized list in the judgment, resulting in a net reduction of $648.73

23 from the itemized total, and a uniform restitution obligations for the two primary conspirators in this

24 case: $206,296.72. Compare this stipulation and proposed order with Exhibit 1 at pg. 6.

25

26      1
          The sum of the itemized losses in the Judgment was $206,945.45. The Court ordered Murphy to pay
     total restitution of $206,292.72, leaving a difference of $652.73 owed to victims. As set forth herein,
27   the corrections to which the parties stipulate result in a net $4.00 increase in the total restitution
     Murphy was ordered to pay but a net decrease of $648.73 from the sum of the itemized restitution
28   amounts in the Court’s Judgment.


       STIPULATION AND ORDER                              2
30
           Case 2:14-cr-00321-MCE Document 62 Filed 07/14/20 Page 3 of 10

 1        8.     The below table correctly itemizes the individual restitution amounts and their sum:

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28


     STIPULATION AND ORDER                           3
30
           Case 2:14-cr-00321-MCE Document 62 Filed 07/14/20 Page 4 of 10

 1   No. Name and Address of Payee                  Total Loss            Restitution Ordered
 2   1    TD Bank                                   $5,000                $5,000
 3        991 S. Township Line Road
          Royersford, PA 19468
 4
     2    Susquehanna Bank                          $1,500                $1,500
 5        536 N. Lewis Road
          Limerick, PA 19468
 6

 7   3    CBPA of King of Prussia                   $7,500                $7,500
          160 N. Gulph Road #1397,
 8        King of Prussia, PA 19406
 9   4    First Commonwealth Federal Credit Union   $1,000                $1,000
10        450 Union Boulevard
          Allentown, PA 18109
11
     5    Susquehanna Bank                          $7,500                $7,500
12        1139 W. Hamilton St.
          Allentown, PA 18101
13

14   6    New Tripoli Bank                          $8,500                $8,500
          7747 Claussville Road
15        Orefield, PA 18069
16   7    Mid Penn Bank                             $500                  $500
          17 N. 2nd St.
17
          Harrisburg, PA 17101
18
     8    Cash Jonestown Bank                       $8,500                $8,500
19        2 W. Market Street
          Jonestown, PA 17038
20
21   9    Cash Jonestown Bank                       $8,500                $8,500
          1765 Quentin Road
22        Lebanon, PA 17042

23   10   Citizens Bank/UNI                         $7,500                $7,500
          10 S. Second Street                       (corrected from the   (corrected from the
24
          Harrisburg, PA 17101                      erroneous amount of   erroneous amount of
25                                                  $8,500)               $8,500)
     11   Crown Plaza                               $449.64               $449.64
26        260 Mall Boulevard                        (corrected from the   (corrected from the
          King of Prussia, PA 19406                 erroneous amount of   erroneous amount of
27                                                  $494.64)              $494.64)
28


     STIPULATION AND ORDER                          4
30
           Case 2:14-cr-00321-MCE Document 62 Filed 07/14/20 Page 5 of 10

 1   12   Holiday Inn Express                $280.48              $280.48
          3620 Hamilton Boulevard
 2        Allentown, PA 18103
 3
     13   Holiday Inn Express                $280.48              $280.48
 4        3620 Hamilton Boulevard
          Allentown, PA 18103
 5
     14   Heritage Inn                       $396.36              $396.36
 6
          34521 Postal Lane
 7        Lewes, DE 19958

 8   15   Heritage Inn                       $396.36              $396.36
          34521 Postal Lane
 9        Lewes, DE 19958
10
     16   Homewood Suites Harrisburg         $1,192.14            $1,192.14
11        3990 Tecport Drive
          Harrisburg, PA 17111
12
     17   M&T Bank 6317                      $5,000               $5,000
13
          5201 Coastal Highway
14        Ocean City, MD 21842

15   18   WSFS Selbyville                    $5,000               $5,000
          38394 Dupont Boulevard
16        Selbyville, DE 19975
17
     19   Citizens & Farmers Bank            $8,700               $8,700
18        1167 Jamestown Road
          Williamsburg, VA 23185
19
     20   Citizens & Farmers Bank            $9,500               $9,500
20        3501 N. Courthouse Road
21        Providence Forge, VA 23145

22   21   Homewood Suites Arundel            $381.94              $381.94
          7491 New Ridge Road
23        Hanover, MD 21076
24
     22   Embassy Suites-Hampton             $268.94              $268.94
25        1700 Coliseum Dr.,
          Hampton, VA 23666
26

27

28


     STIPULATION AND ORDER                  5
30
           Case 2:14-cr-00321-MCE Document 62 Filed 07/14/20 Page 6 of 10

 1   23   Homewood Suites Arundel               $381.94           $381.94
          7491 New Ridge Rd.
 2        Hanover, MD 21076
 3
     24   Embassy Suites-Hampton                $278.89           $278.89
 4        700 Coliseum Dr.
          Hampton, VA 23666
 5
     25   Enterprise Rent-a-Car                 $2,700            $2,700
 6
          501 S. Governor Printz Boulevard
 7        Essington, PA 19029

 8   26   M&T Bank 6317                         $5,000            $5,000
          5201 Coastal Highway
 9        Ocean City, MD 21842
10
     27   U-Haul CT El Camino                   $409.79           $409.79
11        1650 E. El Camino Ave.
          Sacramento, CA 95815
12
     28   Avis Rent-a-Car                       $999.38           $999.38
13
          582 Clairton Boulevard
14        Pittsburg, PA 15236

15   29   First Commonwealth Bank               $5,000            $5,000
          217 Franklin Street
16        Johnstown, PA 15901
17
     30   First Commonwealth Bank               $9,500            $9,500
18        708 Q. High Street
          Ebensburg, PA 15931
19
     31   First National Bank                   $5,000            $5,000
20        142 Walnut Street
21        Johnstown, PA 15901

22   32   5/3 Murrysville BC #40305             $2,500            $2,500
          4923 William Penn Hwy
23        Murrysville, PA 15668
24
     33   Jersey Shore St. Bank Montoursville   $5,000            $5,000
25        820 Broad Street
          Montoursville, PA 17754
26

27

28


     STIPULATION AND ORDER                      6
30
           Case 2:14-cr-00321-MCE Document 62 Filed 07/14/20 Page 7 of 10

 1   34   Charter One/East A                 $3,000               $3,000
          3235 Manchester Rd.
 2        Akron, OH 44207
 3
     35   Hampton Inn                        $362.52              $362.52
 4        1247 Smallman St.
          Pittsburg, PA 15222
 5
     36   Embassy Suites Sacramento          $4,297.42            $4,297.42
 6
          100 Capitol Mall
 7        Sacramento, CA 95814

 8   37   First National Bank                $5,000               $5,000
          117 South Allen St.
 9        State College, PA 16801
10
     38   Hampton Inn                        $362.52              $362.52
11        1247 Smallman St.
          Pittsburgh, PA 15222
12
     39   Charter One/Montro                 $6,000               $6,000
13
          3235 Manchester Rd.
14        Akron, OH 44203

15   40   Cash HNB-Hillsdale                 $2,000               $2,000
          6505 Market Ave. North
16        Canton, OH 44721
17
     41   Hampton Inn                        $404.23              $404.23
18        140 Via Bella Street
          Williamsport, PA 17701
19
     42   Charter One/Liberty Square         $5,000               $5,000
20        4854 Everhard Rd NW
21        Canton, OH 44718

22   43   Hampton Inn                        $401.12              $401.12
          140 Via Bella Street
23        Williamsport, PA 17701
24
     44   Holiday Inn Canton                 $601.90              $601.90
25        4520 Everhard Rd.
          Canton, OH 44718
26

27

28


     STIPULATION AND ORDER                  7
30
           Case 2:14-cr-00321-MCE Document 62 Filed 07/14/20 Page 8 of 10

 1   45   Charter One/Morse                  $2,000               $2,000
          1630 Morse Rd.
 2        Columbus, OH 43229
 3
     46   5/3 Gahanna BM#28300               $2,500               $2,500
 4        300 S. Hamilton Rd.
          Gahanna, OH 43230
 5
     47   Chase North High St.               $5,000               $5,000
 6
          677 N. High St.
 7        Columbus, OH 43215

 8   48   Hampton Inn                        $730.98              $730.98
          4150 Stlezer Rd.
 9        Columbus, OH 43230
10
     49   Hampton Inn                        $661.98              $661.98
11        4150 Stlezer Rd.
          Columbus, OH 43230
12
     50   Chase WIXOM Meijer                 $3,000               $3,000
13
          29750 Wilcom Rd.
14        Wixom, MI 48393

15   51   Cash TCF NOVI                      $5,000               $5,000
          47500 Grand River Ave.
16        Novi, MI 48374
17
     52   Charter One/Okemos                 $5,000               $5,000
18        1575 W. Grand Ave.
          Okemos, MI 48864
19
     53   Embassy Suites Columbus            $601.19              $601.19
20        2700 Corporate Exchange Dr.
21        Columbus, OH 43231

22   54   Embassy Suites Columbus            $617.53              $617.53
          2700 Corporate Exchange Dr.
23        Columbus, OH 43231
24
     55   The Ritz Carlton Chicago           $1,971               $1,971
25        160 E. Pearson St.
          Chicago, IL 60611
26

27

28


     STIPULATION AND ORDER                  8
30
           Case 2:14-cr-00321-MCE Document 62 Filed 07/14/20 Page 9 of 10

 1   56   Famers Bank & Savings Co.          $8,000                $8,000
          164 Upper River Road
 2        Gallipolis, OH 45631
 3
     57   United Bank                        $5,000                $5,000
 4        113 N. St. W
          Ripley, WV 25271
 5
     58   Hampton Inn & Suites               $792.54               $792.54
 6
          6060 Rashelle Drive                (corrected from the   (corrected from the
 7        Flint, MI 48507                    erroneous amount of   erroneous amount of
                                             $396.27)              $396.27)
 8   59   The Ritz Carlton Chicago           $2,199.08             $2,199.08
          160 E. Pearson St.
 9        Chicago, IL 60611
10
     60   Detroit Embassy Suites             $504.21               $504.21
11        8600 Wickham Rd.
          Romulus, MI 48174
12
     61   Detroit Embassy Suites             $504.21               $504.21
13
          8600 Wickham Rd.
14        Romulus, MI 48174

15   62   Cash Peoples Bank                  $8,000                $8,000
          2513 Jackson Ave.
16        Point Pleasant, WV 25550
17
     63   Hampton Inn                        $259.32               $259.32
18        444 Upper River Rd.
          Gallipolis, OH 45631
19
     64   Embassy Suites Charleston          $770.26               $770.26
20        300 Court St.
21        Charleston, WV 25301

22   65   Embassy Suites Charleston          $638.37               $638.37
          300 Court St.
23        Charleston, WV 25301
     66   Sovereign Bank                     $500                  $500
24
          355 Broad St.
25        Montoursville, PA 17754

26                                           Total                 Total
                                             $206,296.72           $206,296.72
27

28


     STIPULATION AND ORDER                  9
30
             Case 2:14-cr-00321-MCE Document 62 Filed 07/14/20 Page 10 of 10

 1          It is so stipulated.

 2
      Dated: July 9, 2020                                      McGREGOR W. SCOTT
 3                                                             United States Attorney
 4
                                                        By: /s/ ANDRÉ M. ESPINOSA
 5                                                          ANDRÉ M. ESPINOSA
                                                            Assistant United States Attorney
 6

 7    Dated: July 9, 2020                                      /s/ LINDA ALLISON
                                                               LINDA ALLISON
 8
                                                               Assistant Federal Defender
 9                                                             Counsel for Defendant
                                                               Tasauna Murphy
10

11                                                    ORDER
12          Accordingly, for the reasons stipulated by the parties, and for good cause shown, it is hereby
13          ORDERED that, the itemized restitution table in the Court’s Judgment in this matter shall be
14 and is replaced with the above table set forth in this Order; and it is further,

15          ORDERED that the total restitution amount in the Court’s original judgment shall be and is
16 replaced with the above total set forth in this Order; and it is further,

17          ORDERED that defendant Tasauna Murphy shall pay restitution in the amount of $206,296.72,
18 jointly and severally with Francis Nevarez and Jocelyn Wilson in the related case 3:14-CR-038 in the

19 Middle District of Pennsylvania; and it is further,

20          ORDERED that this Order makes no other changes to the Court’s Judgment in this matter
21 including to the sentence imposed, the term and conditions of supervised release, the waiver of interest

22 payments on restitution, the waiver of appeal or post-conviction collateral attack, or any other aspect of

23 the Judgment.

24          IT IS SO ORDERED.
25 Dated: July 13, 2020

26

27

28


       STIPULATION AND ORDER                              10
30
